Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER STATEMENT
This action is in responsive to Response after Ex Parte Quayle Action submitted on 12/23/2021. Of presented claims 2-9, the response amended claims 2 and 5. Therefore, the claims 2-9 are pending.
Examiner discussed the amended claim in the response filed to place application into a condition of allowance with applicant in telephone interview held on 01/20/2022 and an interview summary which is attached herewith.
The claims in instant application similar to claims in parent application 13/543,926 (U.S. Patent No. 10, 592,984) and the terminal disclaimers filed for patented parent and related application has been approved by the office on 01/21/2022.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 12 and 5 to be entered as examiner amendment authorized by Mr. Davy E. Zoneraich, Attorney (registration # 37,267) in telephone interviews held on January 20, 2022 and an interview summary of which is attached herewith. 
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1. 	(Canceled).
2. 	(Currently Amended) A method comprising:
controlling, by at least one processor:
rendering on a display device a plurality of real-time bid and ask prices that are based on real-time electronic transactions executed among a plurality of networked devices;
receiving a trade command to bid or offer at least one price specified from the plurality of real-time bid and ask prices being rendered on the display device;
determining whether a change in price of the at least one price is by at least a predetermined number of increments from a first price to a second price due to a velocity of the real-time electronic transactions executed among the plurality of networked devices;
determining whether the change in price has occurred within a predetermined period of time from receipt of the trade command due to the velocity of the real-time electronic transactions;
automatically in response to a determination that a market is moving at a type of pace
which is indicated by real-time electronic market data, rendering, on the display device, a popup window displaying a third price resulting from the change in price to the at least one price with an indication that the market is moving at the type of pace; 
in response to determining that the at least one price has changed by at least the predetermined number of increments and the change in price has occurred within the predetermined period of time from receipt of the trade command, rendering, on the display device, indicia selectable for automatically canceling the trade command; and 
responsive to selection of the indicia, automatically canceling the trade command.
3. 	(Previously Presented) The method of claim 2, further comprising controlling, by the at least one processor, rendering a notification that the trade command has been canceled.
4. 	(Previously Presented) The method of claim 2, wherein the predetermined period of time and the predetermined number of increments are configurable.

5. 	(Currently Amended) An apparatus comprising: 
at least one processor configured to control:
rendering on a display device a plurality of real-time bid and ask prices that are based on real-time electronic transactions executed among a plurality of networked devices;
receiving a trade command to bid or offer at least one price specified from the plurality of real-time bid and ask prices being rendered on the display device;
determining whether a change in price of the at least one price is by at least a predetermined number of increments from a first price to a second price due to a velocity of the real-time electronic transactions executed among the plurality of networked devices;
determining whether the change in price has occurred within a predetermined period of time from receipt of the trade command due to the velocity of the real-time electronic transactions;
automatically in response to a determination that a market is moving at a type of pace| which is indicated by real-time electronic market data, rendering, on the display device, a popup window displaying a third price resulting from the change in price to the at least one price with an indication that the market is moving at the type of pace; 
in response to determining that the at least one price has changed by at least the predetermined number of increments and the change in price has occurred within the predetermined period of time from receipt of the trade command, rendering, on the display
device, indicia selectable for automatically canceling the trade command; and 
responsive to selection of the indicia, automatically canceling the trade command.
6. 	(Previously Presented) The method of claim 2, wherein the at least one processor comprises at least one of a server or a workstation.
7. 	(Previously Presented) The apparatus of claim 5, wherein the at least one processor comprises at least one of a server and a workstation.
8.	 (Previously Presented) The apparatus of claim 5, wherein the at least one processor is configured to control rendering a message that the trade command has been canceled.
9. 	(Previously Presented) The apparatus of claim 5, wherein the predetermined period of time and the predetermined number of increments are configurable.

Reasons for Allowance
With regards to claim 2, the cited and updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “determining whether a change in price of the at least one price is by at least a predetermined number of increments from a first price to a second price due to a velocity of the real-time electronic transactions executed among the plurality of networked devices;
determining whether the change in price has occurred within a predetermined period of time from receipt of the trade command due to the velocity of the real-time electronic transactions; automatically in response to a determination that a market is moving at a type of pace which is indicated by real-time electronic market data, rendering, on the display device, a popup window displaying a third price resulting from the change in price to the at least one price with an indication that the market is moving at the type of pace; in response to determining that the at least one price has changed by at least the predetermined number of increments and the change in price has occurred within the predetermined period of time from receipt of the trade command, rendering, on the display device, indicia selectable for automatically canceling the trade command; and responsive to selection of the indicia, automatically canceling the trade command.” in system and method for protecting against erroneous price entries in the electronic trading of financial and other instruments. 



Discussion 
The order combination elements of the claim as amended is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The claim as a whole integrates the mental process into a practical application by providing a "technology-based solution" to risk of entering trade command at erroneous price levels that may have changed by the time the command registered by the system in a quickly and rapidly changing market conditions as trades are executed at a fast pace/velocity changing the price positions rapidly and almost simultaneously  leading to undesirable results in the rapidly changing market (see paragraph [0004]). The order combination of elements of claim provides system for protecting against the occurrence erroneous price entries in electronic trading by providing electronic trading interface that notifies the user at which trade attempted has been changed in predetermined time and price increment, a new or third price indicating that the market is moving at the type of pace is rendered on a popup window of the display device and trader/user is automatically presented with opportunity to cancel the trade command when price changed in the given condition is unfavorable to traders specifically when traders are tracking more than one active market by typically looking at multiple windows, interfaces or screens simultaneously thereby ensuring that trade commands are entered in an efficient and accurate manner (see  Fig. 4, paragraph [0004-0005, 0026-0028]).The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). 
As per cited and searched prior arts, most notable prior art of Zhou teaches determining whether the change in price has occurred within a predetermined period of time from receipt of Melkomian et al. teaches rendering an indication that the market is moving at the type of pace (Fig. 8, paragraph [0118-0119]). The Non-patent literature of Charles Schwab discloses alerting customer stock market experiencing extreme activity and providing information to make appropriate trading decision (see page 1). The International publication prior art Levy disclosed automated order protection trading (see abstract, paragraph [0034]). Therefore, the claims 2-9 are deemed to be allowable over same rational as its patented parents and cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/11/2022